Title: From George Washington to the Germantown, Pennsylvania, School Trustees, 6 November 1793
From: Washington, George
To: Germantown, Pennsylvania, School Trustees


          
            Gentlemen,
            [c.6 November 1793]
          
          The readiness with which the Trustees of the public School of Germantown tender the
            buildings under their charge, for the use of Congress, is a proof of their zeal for
            furthering the public good; and doubtless the Inhabitants of Germantown generally,
            actuated by the same motives, will feel the same dispositions to accommodate, if
            necessary, those who assemble but for their service & that of their fellow
            citizens.
          Where it will be best for Congress to remain will depend on circumstances which are
            daily unfolding themselves, & for the issue of which, we can but offer up our
            prayers to the Sovereign Dispenser of life & health. His favor too on our
            endeavours—the good sense and firmness of our fellow citizens, & fidelity in those
            they employ, will secure to us a permanence of good government.
          If I have been fortunate enough, during the vicissitudes of my life, so to have
            conducted myself, as to have merited your approbation, it is a source of much pleasure;
            & shoud my future conduct merit a continuance of your good opinion, especially at a
            time when our Country, & the City of Philada in particular, is visited by so severe
            a calamity, it will add more than a little to my happiness.
          
            Go. Washington
          
         